The majority are of the opinion that the decree should be reversed. The final decree is based upon a decree pro confesso, which said decree pro confesso was improperly taken after respondents had filed an answer to the bill of complaint. Whether or not the answer was sufficiently complete matters not, as the decree pro confesso was not authorized so long as said answer was on file. Ferrell et al. v. Leonard, 76 So. 51, ante, p. 285.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN, SAYRE, SOMERVILLE, GARDNER, and THOMAS, JJ., concur.
MAYFIELD, J., dissents, adhering to the views expressed in the original opinion of the court heretofore affirming the cause.